ORDER

PER CURIAM:
Eric Butkovich appeals from a summary judgment entered in the Circuit Court of Jackson County in favor of Theresa Williams, Teri Round, and the City of Lee’s Summit, Missouri in a Missouri Human Rights Act (“MHRA”) suit filed by Butkovich. After a thorough review of the record, we conclude that the trial court did not err in concluding that there was no genuine issue of material fact and that Respondents were entitled to judgment as a matter of law. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).